WALKER, Chief Justice.
No briefs have been filed in this case by either party to the appeal. This case was submitted on the 10th of December, 1936. On the day before submission appellant filed a motion praying that the cause be reversed and remanded on “fundamental errors committed by the trial court upon the trial of this cause, all of which are apparent from the record.” Appellee has moved to strike this motion on the ground that it was filed too late to be considered.
The motion is sustained. The points raised by' fundamental error are of considerable importance, which appellee has not had an opportunity to answer.
As there are no briefs by either party, the appeal is dismissed for want of prosecution. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.(2d) 811.